DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 8/30/2022 have been fully considered but they are not persuasive. 
The claims as they are not written do not require the second oxide layer to be (partly) above/over the gate as disclosed in paragraphs 0003 and 0034 of the instant application as published. Examiner is NOT using the combination of elements 70/76 of Fig. 1A of Cai as the second oxide layer. Rather examiner is using portions of combination of layers 62 and 64 (which are stepped at various locations) as BOTH first oxide layer and second oxide layer. Examiner is readily available for an interview for further explanation and clarification. In the opinion of the examiner, limiting the second oxide layer to be above/over the gate structure as paragraphs 0003 and 0034 of the instant application as published would overcome Cai prior art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (20090230468).
Regarding Claim 1, in Fig. 1A, Cai discloses a semiconductor device, comprising: a semiconductor substrate 34; a gate structure 70/76 disposed on the semiconductor substrate; a source region 50 and a drain region 58 disposed in the semiconductor substrate and located at two opposite sides of the gate structure in a horizontal direction respectively; a first oxide layer 64/62 (boundary) comprising: a first portion (thin left side) disposed between the gate structure 60 and the semiconductor substrate 34 in a vertical direction; and a second portion (thick, right side) disposed between the (leftmost portion of the) gate structure 70/76 and the drain region 58; a field plate (the portion of gate structure 70/76 that overlaps element 62, see paragraph 0033) partly disposed above the gate structure 70/76 and partly disposed above the second portion of the first oxide layer; and a second oxide layer comprising: a first portion (middle stepped portion of gate 70/76) disposed between the field plate and the gate structure in the vertical direction; and a second portion (right stepped portion) disposed between the field plate and the second portion of the first oxide layer (stepped portion of element 64/62 (boundary)) in the vertical direction.  
Regarding Claim 2, a top surface of the first portion of the first oxide layer 64/62 (boundary) is higher than a bottom surface of the gate structure 70 (near the stepped portion of element 64/62 (boundary)) in the vertical direction (see paragraphs 0033 and 0034)  
Regarding Claim 3, a top surface of the first portion of the first oxide layer 64/62 (boundary) is higher than a top surface of the second portion of the first oxide layer in the vertical direction (near the stepped portion of element 64/62 (boundary)) (see paragraphs 0033 and 0034)  
Regarding Claim 4, a thickness of the first portion of the first oxide layer 64 is greater than a thickness of the second portion of the first oxide layer (near the stepped portion of element 64/62 (boundary)) (see paragraphs 0033 and 0034)
Regarding Claim 5, a bottom surface of the first oxide layer 62 is lower than a top surface of the semiconductor substrate 34 in the vertical direction.  
Regarding Claim 6, the first oxide layer 62 is partially embedded in the semiconductor substrate 34.  
Regarding Claim 7, the second portion (near the stepped area) of the first oxide 64/62 (boundary) layer is directly connected with the second portion (right half portion) of the second oxide layer 62,
Regarding Claim 8, a gate dielectric layer 64 disposed between the gate structure and the semiconductor substrate.  
Regarding Claim 9, a part of the gate dielectric layer 64 is disposed between the first portion of the first oxide layer 64/62 (boundary) and the gate structure 70 in the vertical direction.  
Regarding Claim 10, a part of the gate dielectric layer 64 and the drain region 58 are disposed at two opposite sides of the first oxide layer 62 in the horizontal direction respectively.  
Regarding Claim 11, a part (middle stepped portion) of the gate structure 70 is disposed between the first portion of the second oxide layer and the first portion of the first oxide layer in the vertical direction.  
Regarding Claim 12, a thickness of the second oxide layer (top middle portion of) 62 is greater than a thickness of the first oxide layer 64/62.  
Regarding Claim 13, a thickness of the first oxide layer 64/62 (boundary) is greater than a thickness of the (leftmost portion of) second oxide layer 62.  
Regarding Claim 14, a spacer 74 disposed on a sidewall of the gate structure 70, wherein a part of the spacer is disposed on the second portion of the first oxide layer 64/62 (boundary)  
Regarding Claim 15, the part of the spacer 74 disposed on the second portion of the first oxide layer 64/62 (boundary) is located between the second oxide layer 62 and the gate structure 70.  
Regarding Claim 16, a drift region disposed in the semiconductor substrate, wherein the drain region and a part of the first oxide layer are located in the drift region (see paragraph 0040).  
Regarding Claim 17, a length of the first oxide layer 64/62 (boundary) in the horizontal direction is greater than a length of the second oxide layer 62 in the horizontal direction.  
Regarding Claim 18, the field plate (see paragraphs 0033 and 0034, the field plate being the portion of gate structure 70/76 that is over element 62) is electrically connected with the gate structure.  
Regarding Claim 19, a material composition of the first oxide layer 64/62 (boundary) is identical to a material composition of the second oxide layer 62 (both oxide).  
Regarding Claim 20, a material composition of the field plate is identical to a material composition of the gate structure (see paragraphs 0033 and 0034)( the field plate being the portion of gate structure 70/76 that is over element 62)

Examiner is including Chen (20210296451) as a pertinent non-applied prior art where in Figs. 2 and 11, field plate above the gate structure and isolation/oxide/insulation structure within/inside/embedded in the substrate. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/9/2022